
	
		III
		112th CONGRESS
		2d Session
		S. RES. 524
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2012
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Webb, Mr. Inhofe,
			 Mr. Lieberman, Mr. McCain, Mr.
			 Levin, and Ms. Collins)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			August 2, 2012
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Reaffirming the strong support of the
		  United States for the 2002 declaration of conduct of parties in the South China
		  Sea among the member states of ASEAN and the People's Republic of China, and
		  for other purposes.
	
	
		Whereas
			 the Association of Southeast Asian Nations (ASEAN) plays a key role in
			 strengthening and contributing to peace, stability, and prosperity in the
			 Asia-Pacific region;
		Whereas
			 the vision of the ASEAN Leaders in their goals set out in the ASEAN Charter to
			 integrate ASEAN economically, politically, and culturally furthers regional
			 peace, stability, and prosperity;
		Whereas
			 the United States Government recognizes the importance of a strong, cohesive,
			 and integrated ASEAN as a foundation for effective regional frameworks to
			 promote peace and security and economic growth and to ensure that the
			 Asia-Pacific community develops according to rules and norms agreed upon by all
			 of its members;
		Whereas
			 the United States is enhancing political, security and economic cooperation in
			 Southeast Asia through ASEAN, and seeks to continue to enhance its role in
			 partnership with ASEAN and others in the region in addressing transnational
			 issues ranging from climate change to maritime security;
		Whereas
			 the United States Government welcomes the development of a peaceful and
			 prosperous China which respects international norms, international laws,
			 international institutions, and international rules, and enhances security and
			 peace, and seeks to advance a cooperative partnership between
			 the United States and China;
		Whereas ASEAN plays an important role, in partnership with
			 others in the regional and international community, in addressing maritime
			 security issues in the Asia-Pacific region and into the Indian Ocean, including
			 open access to the maritime domain of Asia;
		Whereas the South China Sea is a vital part of the
			 maritime domain of Asia, including critical sea lanes of communication and
			 commerce between the Pacific and Indian oceans;
		Whereas in the declaration on the conduct of parties in
			 the South China Sea, the governments of the member states of ASEAN and the
			 Government of the People’s Republic of China have affirmed that the
			 adoption of a code of conduct in the South China Sea would further promote
			 peace and stability in the region and have agreed to work towards the
			 attainment of a code of conduct;
		Whereas pending the peaceful settlement of territorial and
			 jurisdictional disputes, the member states of ASEAN and the People’s Republic
			 of China have committed to exercise self-restraint in the conduct of
			 activities that would complicate or escalate disputes and stability, including,
			 among others, refraining from action of inhabiting presently uninhabited
			 islands, reefs, shoals, and other features and to handle their differences in a
			 constructive manner;
		Whereas pending the peaceful settlement of territorial and
			 jurisdictional disputes, the member states of ASEAN and the People’s Republic
			 of China affirmed their commitment to the freedom of navigation in and
			 overflight of the South China Sea provided for by the universally recognized
			 principles of international law, including the 1982 UN Convention on the Law of
			 the Sea;
		Whereas although not a party to these disputes, the United
			 States has national interests in freedom of navigation, the maintenance of
			 peace and stability, respect for international law, and unimpeded lawful
			 commerce;
		Whereas the Government of the People's Republic of China
			 has recently taken unilateral steps to declare the Paracel and Spratly Islands,
			 and their adjacent waters to be a prefectural-level city, and has identified
			 government leaders to assert administrative control over 200 islets, sandbanks,
			 and reefs and 2,000,000 square kilometers of water;
		Whereas the Central Military Commission in China also
			 announced the deployment of a garrison of soldiers to this area; and
		Whereas these steps are contrary to agreed upon principles
			 with regard to resolving disputes and impede a peaceful resolution of the
			 sovereignty disputes in the South China Sea: Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms the strong support of the United
			 States for the 2002 declaration of conduct of parties in the South China Sea
			 among the member states of ASEAN and the People's Republic of China;
			(2)supports the member states of ASEAN, and
			 the Government of the People’s Republic of China, as they seek to adopt a
			 legally binding code of conduct of parties in the South China Sea, and urges
			 all countries to substantively support ASEAN in its efforts in this
			 regard;
			(3)strongly urges that, pending adoption of a
			 code of conduct, all parties, consistent with commitments under the declaration
			 of conduct, exercise self-restraint in the conduct of activities that
			 would complicate or escalate disputes and stability, including, among others,
			 refraining from action of inhabiting presently uninhabited islands, reefs,
			 shoals and other features and to handle their differences in a constructive
			 manner;
			(4)supports a collaborative diplomatic process
			 by all claimants for resolving outstanding territorial and jurisdictional
			 disputes, allowing parties to peacefully settle claims and disputes using
			 international law;
			(5)reaffirms the United States
			 commitment—
				(A)to assist the nations of Southeast Asia to
			 remain strong and independent;
				(B)to help ensure each nation enjoys peace and
			 stability;
				(C)to broaden and deepen economic, political,
			 diplomatic, security, social, and cultural partnership with ASEAN and its
			 member states; and
				(D)to promote the institutions of emerging
			 regional architecture and prosperity; and
				(6)supports enhanced operations by the United
			 States armed forces in the Western Pacific, including in the South China Sea,
			 including in partnership with the armed forces of others countries in the
			 region, in support of freedom of navigation, the maintenance of peace and
			 stability, respect for international law, including the peaceful resolution of
			 issues of sovereignty, and unimpeded lawful commerce.
			
